Citation Nr: 0707438	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and June 2002 decisions 
of the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2005, the 
Board denied the claims noted on the title page.  The veteran 
appealed.

In December 2006, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand.  

In November 2005 the Board remanded the issue of entitlement 
to service connection for a major depressive disorder.  That 
remand remains active, and the remand below does not nullify 
any instruction contained in that remand.


REMAND

In December 2006, the Court remanded the Board's November 
2005 decision for further proceedings.  Specifically, the 
Court granted a joint motion for remand which stated that the 
veteran was to be offered a medical examination which 
specifically considered the appellant's complete medical 
history, to include his receipt of tattoos in-service.  

Further, the Court found that VA must inform the veteran that 
he could submit buddy statements relative to his alleged in-
service stressors which he has discussed in support of his 
claim of entitlement to service connection for post traumatic 
stress disorder.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify or submit any 
additional medical treatment records 
which have not been previously provided, 
and which would support the assertion 
that either PTSD and/or hepatitis C was 
incurred or aggravated in-service.  He is 
also invited to identify or submit any 
evidence which would help verify any 
claimed in-service stressor, or verify 
the claim that he was exposed to 
hepatitis C while on active duty.  All 
attempts to secure this evidence must be 
documented in the claims file.  

2.  The RO must specifically notify the 
veteran that he may submit buddy 
statements which support his alleged in-
service stressors, to particularly 
include statements from buddies who may 
be able to verify the claimed particulars 
of an in-service helicopter accident.  
All attempts to notify the appellant must 
be carefully documented.

3.  Thereafter, and regardless of any 
response from the appellant, the RO must 
schedule the veteran for a VA 
gastroenterology examination to determine 
the nature and etiology of the 
appellant's hepatitis C.  The veteran's 
claims folders must be provided to the 
examiner for review.  The examiner must 
carefully consider all possible methods 
by which the veteran could have been 
exposed to hepatitis C, to include a 
history of intravenous drug use, the 
sharing of equipment, and the receipt of 
four tattoos while on active duty.  
Thereafter, the examiner must 
specifically opine whether it is a least 
as likely as not, i.e., is there a 50/50 
chance, that hepatitis C was incurred or 
aggravated in-service.  The role, if any, 
that the veteran's in-service receipt of 
tattoos must be specifically addressed.  
If the examiner finds that it is more 
likely than not that hepatitis C is not 
related to service, the examiner must 
then explain what is the most probable 
source for the veteran being exposed to 
the infection.  A complete rationale must 
be provided for any opinion proffered.

4.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefit is not granted, 
the veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

7.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.   The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

